TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00105-CR



                                 Daniel Camacho, Appellant

                                               v.

                                 The State of Texas, Appellee



      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
         NO. CR05-401, HONORABLE WILLIAM HENRY, JUDGE PRESIDING


                           MEMORANDUM OPINION

              Daniel Camacho seeks to appeal from a judgment of conviction for engaging in

organized criminal activity and aggravated robbery. The trial court has certified that Camacho

waived the right of appeal. See Tex. R. App. P. 25.2(a)(2); Monreal v. State, 99 S.W.3d 615, 622

(Tex. Crim. App. 2003); see also Blanco v. State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000). The

appeal is dismissed. See Tex. R. App. P. 25.2(d).



                                            __________________________________________

                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Dismissed for Want of Jurisdiction

Filed: April 17, 2006

Do Not Publish